SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FOURTH QUARTER OF 2014 RESULTS Rio de Janeiro – April 22, 2015 Petrobras announces today its audited consolidated results for 4Q-2014 and the full year 2014, stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. In addition, the Company has published today its consolidated interim financial statements for 3Q-2014 and the nine-month period ended September 30, 2014 reviewed by the Company’s independent auditors. Those interim financial statements, and the information in this release about the Company´s 3Q-2014 results, supersede the unreviewed information in Reais that the Company published on January 28, 2015. The US$ 7,367 million loss in 2014 resulted from impairment charges in the amount of US$ 16,823 million. Write-offs of overpayments incorrectly capitalized in the amount of US$ 2,527 million were recognized in the 3Q-2014 related to the payment scheme uncovered by the investigations of the “Lava Jato (Car Wash) Operation” (referred to below as write-offs of overpayments incorrectly capitalized ). Key events US$ million Jan-Dec 2014 x 2013 (%) 4Q-2014 3Q-2014 4Q14 X 3Q14 (%) 4Q-2013 (7,367) 11,094 (166) Consolidated net income (loss) attributable to the shareholders of Petrobras (9,722) (2,150) 352 2,760 2,669 2,539 5 Total domestic and international crude oil and natural gas production (Mbbl/d) 2,799 2,746 2 2,534 24,966 29,426 (15) Adjusted EBITDA 7,881 3,730 111 6,832 The Company reported a US$ 9,722 million loss in the 4Q-2014, due mainly to the following key event: · Pre-tax impairment charges of US$ 16,695 million (US$ 12,081 million after taxes), mainly related to the following assets: i) domestic refineries (US$ 11,662 million), resulting from testing the second refining unit of Refinaria Abreu e Lima (RNEST) and Complexo Petroquímico do Rio de Janeiro (COMPERJ) individually for impairment purposes, due to the postponement of these projects for an extended period of time as a result of the Company’s measures to preserve cash and of the implications to the Company’s suppliers of the “Lava Jato” investigation. The impairment charges are mainly attributable to project planning deficiencies, to the use of a higher discount rate (which included a risk premium related to the stand-alone view of the assets), to the impact of a delay in expected cash inflows and lower projected economic growth; ii) assets related to exploration and production of crude oil and natural gas (US$ 3,766 million) attributable to lower international crude oil prices; and iii) petrochemical assets (US$ 1,121 million) as a result of decreased demand and lower margins. In addition, the Company had the following key events for the 4Q-2014: · Diesel (5%) and gasoline (3%) price increases on November 7, 2014. · Higher domestic crude oil and NGL production (a 3% increase, 60 thousand barrels/day) due to the ramp-up of P-55, P-62 and P-58 platforms and the ramp-up of FPSOs Cidade de São Paulo and Cidade de Paraty, as well as the production start-up of FPSOs Cidade de Mangaratiba and Cidade de Ilhabela. The Company reached a crude oil production monthly record level of 666 thousand barrels per day at the pre-salt layer in December 2014. · A US$ 1,304 million gain on the disposal of the Company’s interest in Petrobras Energia Peru S/A, with a US$ 2,643 million increase in cash and cash equivalents. Information about the 3Q-2014 and the nine-month period ended September 30, 2014 is set out in “Additional Information”. Comments from the CEO Page 2 Note about “Lava Jato Operation” Page 3 Financial and Operating Highlights Page 7 Additional Information of the 3Q-2014 Page 28 1 Comments from the CEO Mr. Aldemir Bendine Dear Shareholders and Investors, Petrobras has overcome an important obstacle by publishing its 2014 audited financial statements, following a collective effort that highlights our ability to meet challenges under adverse circumstances. This experience has given me even more confidence to address the strategic issues that we face in pursuing the Company’s business plan in an efficient manner that creates value for the Company. We have developed a methodology to estimate the overpayments incorrectly capitalized related to the payment scheme uncovered by the investigations of the “Lava Jato (Car Wash) Operation.” The write-offs related to those incorrectly capitalized overpayments were recognized in the third quarter 2014. In addition, changes in Petrobras’ business context, including the decline in oil prices, the appreciation of the U.S. Dollar and the need to reduce our level of indebtedness, have prompted a review of the Company´s future prospects and ultimately led to the reduction in the pace of the Company’s capital expenditures. As a result, the Company has decided to postpone the completion of some of the assets and projects in its 2014-2018 Business and Management Plan. The postponement of those projects had an impact on our impairment tests, and we recognized impairment charges in the fourth quarter of 2014. Now that we have published our financial statements, we will turn our focus to our medium and long-term challenges. We are developing a new business plan, in which we will include financial assumptions that reflect current oil industry conditions. We are revising our capital expenditure plans to prioritize oil and gas exploration and production activities, which is our most profitable business segment. We are focusing on building a sustainable business plan from a cash flow perspective, considering potential effects on our supply chain and, consequently, on our production curve. I would like to conclude this message by emphasizing my strong belief that Petrobras is and will remain a profitable and efficient Company, which has made substantial improvements in its corporate governance and increased its dedication to generating returns for its shareholders and investors. Aldemir Bendine, CEO. 2 NOTE ABOUT “LAVA JATO OPERATION” The note below provides a general summary of the Lava Jato (Car Wash) operation and its impact on the Company. For a more detailed description, see Note 3 of the Company´s audited consolidated financial statements of the period ended December 31, 2014. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off US$ 2,527 million of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. According to testimony from Brazilian criminal investigations that became available beginning October 2014, senior Petrobras personnel conspired with contractors, suppliers and others from 2004 through April 2012 to establish and implement an illegal cartel that systematically overcharged the Company in connection with the acquisition of property, plant and equipment. Two Petrobras executive officers ( diretores ) and one executive manager were involved in this payment scheme, none of whom has been affiliated with the Company since April 2012; they are referred to below as the “former Petrobras personnel.” The overpayments were used to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, former Petrobras personnel and other individuals involved in the payment scheme. The Company itself did not make the improper payments, which were made by the contractors and suppliers and by intermediaries acting on behalf of the contractors and suppliers. Petrobras believes that the amounts it overpaid pursuant to this payment scheme should not have been included in historical costs of its property, plant and equipment.
